Title: Thomas Jefferson to William Thornton, 9 May 1817
From: Jefferson, Thomas
To: Thornton, William


          
            Dear Sir
            Monticello 
				  May 9. 17
          
          Your favor of Apr. 18. was duly recieved, and the two drawings were delivered here by mr & mrs Madison in perfect good order. with respect to Ciracchi’s bust, any artist whom you may dispose to do so shall be welcome to come and make a cast of plaister from it. we have always plaister at hand.
          We are commencing here the establishment of a college, and instead of building a magnificent house which would exhaust all our funds, we propose to lay off a square of about 7. or 800.f. on the outside of which we shall arrange separate pavilions, one for each professor and his scholars. each pavilion will have a schoolroom below, and 2 rooms for the Professor above and between pavilion and pavilion a range of dormitories for the boys, one story high, giving to each a room 10.f. wide & 14.f. deep. the pavilions about 36. wide in front and 24.f. in depth. this sketch will give you an idea of it
          
            
          
          the whole of the pavilions and dormitories to be united by a colonnade in front of the height of the lower story of the pavilions, under which they may go dry from school to school. the colonnade will be of  square brick pilasters (at first) with a Tuscan entablature. now what we wish is that these pavilions as they will shew themselves above the dormitories, shall be models of taste & good architecture, & of a variety of appearance, no two alike, so as to serve as specimens for the Architectural lectures. will you set your imagination to work and sketch some designs for us. no matter how loosely with the pen, without the trouble of referring to scale or rule; for we want nothing but the outline of the architecture, as the internal must be arranged according to local convenience. a few sketches, such as need not take you a moment, will greatly oblige us. the visitors of the college are President Monroe, mr Madison, 3 others whom you do not know & myself. we have to struggle against two important wants, money, and men for professors, capable of fulfilling our views. they may come in time for all Europe seems to be breaking up. in the mean time help us to provide snug and handsome lodges for them. I salute you with friendship and respect.
          Th:
				  Jefferson
        